MEMORANDUM **
California state prisoner Vincent E. Keates appeals from the district court’s order dismissing his 28 U.S.C. § 2254 petition as time-barred. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Keates contends that the district court erred in determining that his petition was time-barred because he has not had an administrative hearing and because he suffers a “new due process violation every day that [he] is illegally incarcerated.” We disagree and affirm the district court’s order. See 28 U.S.C. § 2244(d)(1); Redd v. McGrath, 343 F.3d 1077, 1083 (9th Cir.2003) (“limitations period begins to run when the new evidence should have been discovered through the exercise of due diligence”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.